   Laurence F. Padway, #89314
 1 Law Offices of Laurence F. Padway
   1516 Oak Street, Suite 109
 2 Alameda, California 94501
   Telephone: (510)814-6100
 3 Facsimile : (510)814-0650
 4 David J. Linden, #41221
   Post Office Box 5780
 5 Napa, CA 94581
   Telephone: (707) 252-7007
 6 Facsimile: (707) 252-7883
 7 Attorneys for plaintiff
   Stacy Cullen
 8
   Anna Maria Martin (Bar No. 154279)
 9 amartin@mmhllp.com
   Kristin Kyle de Bautista (Bar No. 221750)
10 kkyle@mmhllp.com
   MESERVE, MUMPER & HUGHES LLP
11 1000 Wilshire Boulevard, Suite 1860
   Los Angeles, California 90017-2457
12 Telephone: (213) 620-0300
   Facsimile: (213) 625-1930
13 Attorneys for Defendant
   LIFE INSURANCE COMPANY OF NORTH
14 AMERICA
15
16                      UNITED STATES DISTRICT COURT
17                   NORTHERN DISTRICT OF CALIFORNIA
18
     STACY CULLEN,                       )     Case No. 18-cv-00575-WHO
19                                       )
               Plaintiff,                )     STIPULATION RE DISMISSAL;
20                                       )     ORDER THEREON
         vs.                             )
21                                       )
   LIFE INSURANCE COMPANY OF             )     Judge: Hon. William H. Orrick
22 NORTH AMERICA,                        )
                                         )     Complaint Filed: January 26, 2018
23             Defendant.                )
                                         )
24                                       )
                                         )
25                                       )
26
27
28
                                        1                       Case No. 18-cv-00575-WHO
                                                  STIPULATION RE DISMISSAL; [PROPOSED]
                                                                        ORDER THEREON
 1               WHEREAS, Plaintiff filed her Complaint on January 26, 2018 alleging
 2 causes of action for disability benefits due; and
 3
 4 WHEREAS, Plaintiff and Defendants have resolved this matter.
 5
 6          IT IS THEREFORE STIPULATED by and between Plaintiff Stacy Cullen and
 7 Defendant Life Insurance Company of North America that, pursuant to Federal Rules
 8 of Civil Procedure 41 (a)( 1 )(A)(i i), this action and all claims Plaintiff Stacy Cullen
 9 has asserted against Defendants in this action are dismissed with prejudice. Plaintiff
10 and Defendants stipulate that each party shall bear their own attorneys' fees and
11 costs.
12
13
14          IT IS SO STIPULATED.
15
     Dated: February 21, 2019               LAURENCE F. PADWAY
16                                          LAW OFFICES OF LAURENCE                          F.
                                            PADWAY
17
18
                                            By:          /s/ Laurence F. Padway
19                                                    Laurence F. Padway
20                                                    Attorneys for Plaintiff,
                                                      STACY CULLEN
21
22 Dated: February 27, 2019                 Anna Maria Martin
                                            Kristin Kyle de Bautista
23                                          MESERVE, MUMPER & HUGHES LLP

24
25                                          By:      /s/ Anna Marie Martin
                                                  Anna Marie Martin
26                                                Attorneys for Defendant
                                                  LIFE INSURANCE COMPANY
27                                                OF NORTH AMERICA

28
                                                  2                     Case No. 18-cv-00575-WHO
                                                          STIPULATION RE DISMISSAL; [PROPOSED]
                                                                                ORDER THEREON
 1
                                FILER’S ATTESTATION
 2
 3        The filing attorney attests that he has obtained concurrence regarding the filing
 4 of this document and its content from the signatories to this document.
 5
 6                                [PROPOSED] ORDER
 7
 8              The Court, having considered the Stipulation of the parties and good
 9 cause appearing thereon, orders as follows:
10
11        1) The matter is dismissed with prejudice against Defendants pursuant to
12 Federal Rules of Civil Procedure 4l(a)(1)(A)(ii);
13
14        2) Each party shall bear their own attorneys' fees and costs; and
15
16
17 IT IS SO ORDERED.
18
19        PURSUANT TO STIPULATION, IT IS SO ORDERED.
20
           March 5
21 Dated: _________________, 2019
                                          ____________________________________
22                                             Hon. William H. Orrick
23                                             United States District Court Judge

24
25
26
27
28
                                              3                      Case No. 18-cv-00575-WHO
                                                       STIPULATION RE DISMISSAL; [PROPOSED]
                                                                             ORDER THEREON
